Citation Nr: 9935668	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  97-13 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from October 1943 to April 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board initially notes that, historically, the issues of 
service connection for knee, back and lower extremity 
disabilities, and lymphadenopathy, have been developed 
separately from the issue of service connection for 
arthritis, and have each been denied in final decisions on 
various occasions.  As the veteran has specifically limited 
his current claim to the consideration of service connection 
for arthritis, the issue on appeal is correctly stated on the 
title page of this action.

In June 1998, the Board denied the appellant's claim for 
service connection for arthritis on the basis that new and 
material evidence had not been submitted to reopen his claim.  
At that time, the Board noted that the evidence submitted by 
the appellant failed to demonstrate that his arthritis had 
its onset in or was aggravated by his period of service and, 
therefore, did not raise a reasonable possibility of changing 
the outcome of the prior rating decision, dated in July 1972.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court").  In granting the appellee's 
motion to remand and stay proceedings, in November 1998, the 
Court found that the Federal Circuit Court's decision in 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998) overturned the 
test for new and material evidence formulated by the Court in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), and held 
that the Secretary's regulatory definition contained in 
38 C.F.R. § 3.156(a) (1999) was the appropriate standard.  
The Court, therefore, ordered the remand of the case for 
further adjudication in accordance with Hodge v. West, 155 
F.3d at 1360-1364, and Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

The case was then remanded in June 1999 pursuant to the 
Court's order, and the record reveals that the RO denied the 
appellant's claim after the application of the regulatory 
definition of new and material contained in 38 C.F.R. 
§ 3.156(a), and that the veteran and his representative have 
been furnished with a supplemental statement of the case with 
respect to this determination.  Consequently, the Board finds 
that the directives of the June 1999 remand have been 
accomplished, and that this matter is now ready for appellate 
consideration.


FINDINGS OF FACT

1.  An unappealed rating decision, dated in July 1972, denied 
service connection for arthritis.

2.  The evidence submitted since the unappealed July 1972 
rating decision is either cumulative and redundant, or does 
not bear directly and substantially upon the issue at hand, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

The July 1972 rating decision which denied service connection 
for arthritis is final; new and material evidence has not 
been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104(a), 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the Court 
held that "in order to reopen a previously and finally 
disallowed claim . . . there must be 'new and material 
evidence presented or secured' . . . since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits."

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (1999).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of ten percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the July 1972 rating decision, the 
last disposition in which the claim was finally disallowed on 
any basis.  See Evans v. Brown, supra.

The evidence of record at the time of the July 1972 rating 
decision included service medical records which are entirely 
negative for any reference to or diagnosis of arthritis.  The 
records reflect that the veteran was treated for a painful 
right knee and left ankle in February 1944.  In March 1944, 
the veteran presented with low back pain, but orthopedic 
consultation was negative for any findings with respect to 
his complaints.  The service medical records also indicate 
that the veteran presented on a number of occasions in April 
1944 with complaints which included joint pain and back pain; 
no diagnosis was entered with respect to any of the veteran's 
complaints.  The records also disclose that the veteran was 
treated for generalized lymphadenopathy from December 1944 
through 1945.  The veteran's examination for discharge 
recorded his complaints of left ankle pain and stiffness and 
pain in his knees, elbows and shoulders, but no findings on 
examination were entered.

The evidence previously on file also included VA hospital 
reports for January 1958 to February 1958, and for April 
1972.  The 1958 hospital reports, although concerned with an 
unrelated disability, indicated that review of systems was 
negative, and that chest X-ray studies disclosed the absence 
of any abnormalities.  During his April 1972 admission, the 
veteran reported complaints of pain involving his thighs and 
low back, and stiffness of his right shoulder.  Physical 
examination at that time, however, was completely negative 
for any evidence of disability, and X-ray studies of the 
pelvis, lumbosacral spine and chest were negative for any 
abnormalities.

The evidence previously on file also included a medical 
report, dated in May 1959, prepared by a physician for the 
Missouri Division of Welfare.  The medical report indicated 
that the veteran manifested, on examination, hypertrophic 
arthritis of his spine, neck and shoulder.  The report did 
not address the etiology of any noted condition.

The evidence on file at the time of the July 1972 rating 
decision lastly included the reports of February 1960 and May 
1972 VA examinations.  The February 1960 examination report 
recorded the veteran's complaints of knee pain, which he 
claimed originated from an injury sustained in service, and 
back pain, but found no evidence, including on X-ray studies 
of the knees and back, of orthopedic disease.  The May 1972 
examination report recorded the veteran's complaints of knee, 
back and neck pain, but also found no evidence of physical 
disability.

Pertinent evidence added to the record since the July 1972 
rating decision includes private medical records for the 
period from January 1996 to November 1996, and copies of 
Morning Reports for the veteran, received in March 1997, 
reflecting treatment in 1944 and 1945.

The private medical records document the veteran's complaints 
of intermittent degenerative joint disease and lower 
extremity pain and swelling.

The Morning Reports reflect that the veteran was treated on 
January 12, 1944, for an unspecified condition, and that he 
was treated through February 1945 for generalized 
lymphadenopathy.





II.  Analysis

As was noted previously, while this case has been in 
appellate status, the United States Court of Appeals for the 
Federal Circuit entered a decision in Hodge v. West, supra, 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the Court in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), had "overstepped its judicial authority" by 
adopting a social security case law definition of "new and 
material evidence," rather than deferring to the 
"reasonable interpretation of an ambiguous statutory term 
established by [VA] regulation."  Id. at 1357, 1364.  The 
Court of Appeals for the Federal Circuit further held that 
the Court's "legal analysis may impose a higher burden on 
the veteran before a disallowed claim is reopened" as to 
what constitutes "material evidence" (Id. at 1357, 1360), 
and remanded the case for review under the Secretary's 
regulatory definition of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i) it was 
not of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 
'new' and 'probative' (iii) it is reasonably 
likely to change the outcome when viewed in 
light of all the evidence of record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

Following Hodge, the Court, in Elkins v. West, 12 Vet. App. 
209 (1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court further concluded that a determination as to whether 
evidence is new is separate from a determination as to 
whether the evidence is material.  If the Board determines 
that the evidence is not new, that should end the Board's 
analysis as to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material, and thus any 
error arising from the application of the now invalid Colvin 
test of materiality would be harmless and a remand for 
readjudication consistent with Hodge would not be warranted.

In the July 1999 supplemental statement of the case, after 
applying the correct standard in accordance with Hodge, the 
RO concluded that the evidence submitted since the July 1972 
rating decision did not constitute new and material evidence 
because although it was new, it was not directly relevant to 
the issue considered.  The RO went on to note that the 
cumulative record continued to show no evidence of treatment 
for or a diagnosis of arthritis in service, that arthritis 
was manifested many years after service, and that there was a 
lack of any medical evidence relating his current arthritic 
condition to service. 

The Board has considered the evidence and contentions 
received since the rating decision in July 1972, which 
includes private treatment records from 1996 and copies of 
Morning Reports reflecting treatment in 1944 and 1945.  
However, while this evidence may document the existence of 
current disability associated with degenerative joint disease 
and treatment for an unspecified condition in January 1944, 
it does not constitute medical evidence that links any 
current arthritis to service, or to within a period of one 
year following service.

The Board further notes that although treatment for the 
veteran's lymphadenopathy is documented by service medical 
records which are on file, there is no corresponding service 
medical record for January 12, 1944, other than a laboratory 
report indicating the presence, on microscopic examination, 
of pus and epithelial cells.  The veteran submitted a letter, 
dated in March 1997, in which he contends that he sustained 
enlarged knees and arthritic pain throughout his body in 
January 1944, and that he was hospitalized from December 1944 
to February 1945 for the same condition.  While the Morning 
Reports are new, in that they demonstrate treatment in 
service on an occasion in January 1944 for which there is no 
corresponding service medical record, they are not material.  
In this regard, the Board points out that the Morning Reports 
do not describe the condition for which the veteran was 
treated in January 1944.  

The veteran's contention that he was treated for arthritic 
pain in January 1944 and from December 1944 to February 1945, 
despite service medical records documenting hospitalization 
for lymphadenopathy for the latter period, lacks probative 
value, since as a layperson he is not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, the veteran's contention that he was 
treated for arthritis in service is unsupported by service 
medical records which are on file, which, although they 
record his complaints of joint pain from February 1944 
through April 1944, nevertheless are entirely negative for 
any reference to the presence of arthritis, and there is no 
postservice medical evidence of record referring to arthritis 
for more than 10 years following discharge.  Indeed, X-ray 
studies of various joints, including the knees, from service 
discharge until 1972 clearly demonstrated the absence of any 
arthritic changes.

By itself, 38 U.S.C.A. § 1154(b) would also not help the 
veteran, as this provision does not obviate the need for 
competent evidence linking current disability to service.

The critical question in this case was and remains whether 
there is medical evidence linking any current arthritis to 
service or to a period of one year following service.  The 
evidence received since the July 1972 rating decision does 
not adequately address this fundamental question as to the 
veteran's claim.  Therefore, the Board finds that the 
additional evidence and material of record received in this 
case is not probative of this critical question and thus is 
not material.  It is also not material because it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  38 C.F.R. § 3.156(a).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen the claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for arthritis 
is denied.



		
	WAYNE M BRAEUER
	Member, Board of Veterans' Appeals



 

